PER CURIAM.
The judge who heard this case gave elaborate reasons for the decree rendered, and from our examination of the entire record, in the light of exhaustive briefs and oral argument, we find that the equities are with the appellees, and we concur in the reasoning and conclusions reached.
The decree appealed from is affirmed.

@=For otter oases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes


(§35>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes